Opinion issued May 21, 2009







     





In The
Court of Appeals
For The
First District of Texas




NO. 01-00-00721-CV




DORA NEELUM and NEECO INDUSTRIES, INC., Appellants

V.

RAMAN MULLICK and INDUS TECHNOLOGIES, INC., Appellees




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 9333600A




MEMORANDUM OPINION
          On September 21, 2000, this Court abated this appeal because one or more of
the parties to the appeal, who was a defendant in the trial court, filed a suggestion of
bankruptcy.

          On June 21, 2001, we sent a letter to all of the parties requesting an update on
the status of the bankruptcy proceedings.  On July 31, 2001, we received a reply from
Thomas Hunt, counsel for appellant Neeco Industries, Inc., stating that “[t]he
receivership order which is the subject of Neeco’s appeal is now moot pursuant to
order of the bankruptcy court.”
          Through the Public Access to Court Electronic Records (PACER) system, this
Court learned that the bankruptcy court issued an order approving a compromise and
settlement and closed the bankruptcy case on March 23, 2001.
          On March 31, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.
          We received no response to this letter.  Therefore, we lift the abatement and
reinstate the appeal, and we dismiss this appeal for want of prosecution.  See Tex. R.
App. P. 42.3 (b) (providing that appellate courts may dismiss appeal for want of 

prosecution after giving 10 days’ notice to all parties).  Any pending motions are
dismissed as moot.
PER CURIUM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
Do not publish.  Tex. R. App. P. 47.